Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the grounds: 1. That there was a failure on the part of the plaintiff to comply with’ the terms of the policy in submitting a verified proof of loss. 2. That it was conclusively proved that the provision in the policy as to a lock on the car was paid for and, under the language of the policy, the failure to furnish such a lock constituted a defense. All concur. Present —■ Sears, P. J., Taylor, Bdgcomb, Thompson and Crosby, JJ.
*762Order affirmed, with costs. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.